Citation Nr: 1530688	
Decision Date: 07/17/15    Archive Date: 07/24/15

DOCKET NO.  08-37 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to increases in the ratings for right foot plantar fasciitis (currently rated 10% prior to July 8, 2014, and 20% from that date).

2.  Entitlement to increases in the ratings for left foot plantar (currently rated 10% prior to July 8, 2014, and 20% from that date).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1981 to July 2004.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Winston-Salem, North Carolina VARO that granted service connection for right foot plantar fasciitis, rated 10% rating, effective January 29, 2007, and denied a rating in excess of 10% for left foot plantar fasciitis.  In February 2012 and April 2014, these matters were remanded for development (by a Veterans Law Judge other than the undersigned).  A September 2014 rating decision increased the rating for plantar fasciitis of each foot to 20%, both effective July 8, 2014.  The Veteran has not expressed satisfaction with this determination.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).  The issue is characterized to reflect that "staged" ratings are assigned, and that both stages are on appeal.  The case is now assigned to the undersigned.


FINDINGS OF FACT

1.  Prior to July 8, 2014, the Veteran's right foot plantar fasciitis was manifested by symptoms and impairment characteristic of no more than a moderate foot disability; from July 8, 2014, the disability is shown to have been manifested by symptoms and impairment consistent with no more than moderately severe foot injury.

2.  Prior to July 8, 2014, the Veteran's left foot plantar fasciitis was manifested by symptoms and impairment characteristic of no more than a moderate foot disability; from July 8, 2014, it is shown to have been manifested by symptoms and impairment consistent with a moderately severe (but not severe) foot injury.


CONCLUSIONS OF LAW

1.  Increases in the (10% prior to July 8, 2014, and 20% from that date) ratings for right foot plantar fasciitis are not warranted.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code (Code) 5284 (2014).
2.  Increases in the (10% prior to July 8, 2014, and 20% from that date) ratings for left foot plantar fasciitis are not warranted.  38 U.S.C.A § 1155 (West 2014); 38 C.F.R. § 4.71a, Code 5284 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Inasmuch as the October 2007 rating decision on appeal granted service connection for plantar fasciitis of the right foot and assigned a disability rating and effective date for the award, statutory notice served its purpose and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).   An October 2008 statement of the case (properly) provided notice on the downstream issue of entitlement to an increased initial rating.  

Regarding the left foot, in a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  A June 2007 letter explained the evidence necessary to substantiate this claim, the evidence VA was responsible for providing, the evidence the Veteran was responsible for providing, and how effective dates of awards are assigned.  He has had ample opportunity to respond/supplement the record and has not alleged that notice was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).

The Veteran's service treatment records (STRs) and postservice treatment records have been secured.   The RO arranged for VA foot examinations in July 2007, in March 2012 (pursuant to the Board's February 2012 remand), and in July 2014.  The Board finds the reports of these examinations (cumulatively) to be adequate for rating purposes as the examiners expressed familiarity with the record/pertinent medical history, and conducted thorough examinations, noting all findings necessary for consideration of the Veteran's claim.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Board finds that the RO's actions have substantially complied with the February 2012 and April 2014 remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met. 

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claims.

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from a disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When a question arises as to which of two ratings shall be applied under a particular diagnostic code, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.   

In determining whether a claimed benefit is warranted, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Where an increase in the level of a service-connected disability is at issue, as in the present case, the primary concern is the current level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  When the appeal is from the initial rating assigned with an award of service connection, the severity of the disability at issue during the entire period from the initial assignment of the disability rating to the present is to be considered, and "staged" ratings may be assigned, based on facts found. See Fenderson v. West, 12 Vet. App. 119 (1999).   The RO has assigned staged ratings for the right and left foot plantar fasciitis, and the following analysis is undertaken with consideration of the possibility of further staged ratings.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40. 

Evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, the Court has also held that pain alone does not equate to functional loss under 38 C.F.R. §§ 4.40 and 4.45 but may cause functional loss if affecting some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Veteran's left foot plantar fasciitis was initially rated under 38 C.F.R. § 4.71a, Code 5099-5020; his right foot plantar fasciitis was initially rated under Code 5299-5020.  Hyphenated diagnostic codes indicate that the rating is by analogy.  Here, the rating was initially by analogy to synovitis (Code 5020).  Later the rating is by analogy to pes planus (Code 5276).  Although a July 2007 Naval Health Clinic treatment record notes a diagnosis of flat feet, other treatment records in the record note that the Veteran does not have flat feet.  (Notably, rating by analogy to Code 5276 would require a single rating for bilateral disability-here, separate ratings are assigned for each foot.  Also noteworthy is that further rating by analogy to synovitis would not benefit the Veteran as synovitis is rated based on limitation of motion, and limitation of foot motion warranting a rating in excess of 10 percent is not even alleged.)  Reviewing the various Code criteria for rating foot disability, the Board finds that the most appropriate diagnostic code for an analogous rating for the disability is Code 5284 (for other foot injuries).  Under this code the feet may be separately rated (and Code 5284 provides for ratings in excess of the 20 percent currently assigned).  Furthermore, the criteria correspond more closely to the disability picture presented.  

Under Code 5284, a 10% rating is warranted for other foot injuries that are moderate.  Other foot injuries that are moderately severe and severe are to be rated 20% and 30%, respectively.  A note to Code 5284 provides that a 40% rating will be assigned where there is an actual loss of use of the foot. 

The words "slight," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence so that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.   

A July 2007 Naval Health Clinic treatment record notes the Veteran received an injection for bilateral distal plantar pain.  He also complained of a change in the arch of his foot.  He denied foot weakness, and numbness and tingling of the feet; there was also no swelling, erythema, or abnormal warmth of the feet.  Bilateral pes planus was noted.  On neurological examination, there was no decreased response to tactile stimulation or by vibration on the leg/foot; his gait and stance were normal.  The physician noted that the Veteran's first injection to alleviate foot pain lasted six months and that his second injection lasted nine months.

On July 2007 VA examination, the Veteran reported that he has had problems with bilateral plantar fasciitis since service.  He saw a podiatrist once a year for inserts and had received injections in both feet (the last injection was 18 months prior; since then shoe inserts had helped some (although not completely relieving the pain). He reported pain on a daily basis, mostly below the metatarsals and in both heels.  The pain affected running and walking; it was elicited by physical activity or prolonged walking, other times, without a trigger.  It was generally relieved by steroid shots.  The foot disabilities had not required hospitalizations or surgery.  Functional impairment noted included difficulty with prolonged standing and walking.  

On physical examination, there were signs of abnormal weightbearing (callosities in the lateral aspects of both feet).  Posture and gait were normal.  There was no active motion in the metatarsophalangeal joints of the toes bilaterally.  Flatfoot was not noted, nor were there any signs of deformity.  Palpation of the plantar surface of the feet revealed moderate tenderness bilaterally.  Examination of the Achilles tendon revealed good alignment.  Dorsiflexion of the toes produced no pain and palpation of the metatarsal heads of the toes produced no tenderness.  The veteran did not have hammertoes, Morton's neuroma or metatarsalgia, hallux valgus, or hallux rigidus.  There were standing and walking limitations (he was able to stand for only 15 to 30 minutes).  Bilateral arch supports provided some relief of symptoms.   Bilateral plantar fasciitis was diagnosed.

On February 2008 VA podiatry consult, the Veteran complained of pain to the plantar distal end of each foot.  He had a history of injection therapy every six to eight months, and also used orthotics.  

An August 2008 podiatry record notes the Veteran was seen for bilateral metatarsalgia.  He reported that his pain had decreased with use of orthotics.  Mild pain to the plantar second metatarsal head was diagnosed; it was noted that the metatarsal pad was too far forward on the right and too thick and narrow on the left.  Later that month it was noted that he continued to complain of constant foot pain.  He was scheduled to try new inserts to alleviate the pain.  He reported that steroid injections worked for eight months or so in the past.

On March 2012 VA foot examination, bilateral plantar fasciitis and plantar fascial fibromatosis were diagnosed; bilateral metatarsalgia was also noted. The Veteran reported that he had not received a steroid injection for the last 18 months because his inserts helped; he still reported pain on a daily basis in both feet.  Physical examination was negative for Morton's neuroma, hammer toes, hallux valgus, hallux rigidus, pes cavus, malunion or nonunion of tarsal or metatarsal bones, other foot injuries, and weak foot.  Imaging studies revealed normal findings.  X-rays showed no acute bony abnormality in either foot; a small radiopaque foreign body was seen in the medial soft tissue.  The Veteran stated that his foot disability impacted on his ability to work because he had to wear boots in his employment as a jailer.  

An October 2012 VA podiatry treatment record notes the Veteran continued to report foot pain.  Previous injections had been helpful.  He was still waiting to receive orthotics that had previously been ordered.  In February 2013, he complained of bilateral foot pain that fluctuated in severity.

On July 2014 VA foot examination, bilateral plantar fasciitis was diagnosed. The Veteran reported that his feet stay sore mostly at the top of his feet below his toes.  The pain averages 8/10 with walking and 4/10 continuously, is worse on the left, and sometimes causes him to limp.  He has learned how to walk on the sides of his feet to avoid some pain.  He denied flare-ups but reported that the pain limits his ability to run; he can walk about one mile.  Although he used to receive steroid injections, orthotic inserts help depending on his shoes.  Physical examination was negative for pes planus, Morton's neuroma and metatarsalgia, hammer toe, hallux valgus, hallux rigidus, pes cavus, and malunion or nonunion of the tarsal or metatarsal bones.  He experienced bilateral pain on movement, weight-bearing, and non weight-bearing, and lack of endurance.  He specifically reported bilateral foot pain after walking "about a mile."  The examiner determined that the Veteran's foot condition chronically compromised weight bearing and required custom orthotic inserts and opined that the bilateral plantar fasciitis was moderately severe.

Applying the schedular criteria to the facts presented, the Board finds that there is no evidence showing a foot disability warranting a rating in excess of 10% prior to July 8, 2014, or in excess of 20% from that date. 

Prior to July 8, 2014, the disability picture presented is mainly one of pain associated with his foot disabilities, which is adequately contemplated by the 10% rating assigned.  While he was seen periodically for complaints of foot pain, the impact on function shown was not characteristic of more than a moderate foot injury.  Specifically, in July 2007, he denied foot weakness, numbness, or tingling; there was no swelling, erythema, or abnormal warmth of the feet.  There was also no decreased response to tactile stimulation or by vibration and his gait/stance were normal; pain was provoked by running or prolonged walking; on March 2012 VA examination, he reported that pain prevented him from wearing the boots required in his employment.  These types of symptoms and impairment would be expected with a moderate foot disability, and do not reflect a more than moderate foot injury. Hence, a rating in excess of 10% was not warranted.

On July 8, 2014, VA examination, the Veteran reported that pain will sometimes cause him to limp and that he has learned how to walk on the sides of his feet to avoid some pain.  He was able to walk about a mile (a considerable distance) and standing did not cause any problems.  The examiner found that the plantar fasciitis chronically compromised weight-bearing and that pain was noted on movement, weight-bearing, and non weight-bearing; a general lack of endurance was also reported.  The examiner opined that the foot disabilities resulted in moderately severe impairment.  The Board finds that the symptoms and impairment shown do not suggest a more than moderately severe foot injuries level of disablement, and do not warrant a rating in excess of the 20% assigned from the date of examination.  

Additional factors that could provide a basis for an increase have also been considered; however, it is not shown that the Veteran has any functional loss beyond that being currently compensated.  38 C.F.R. §§ 4.10, 4.40, 4.45; DeLuca, 8 Vet. App. at 205.  The Board notes that Code 5279 provides for a 10% rating for metatarsalgia, whether unilateral or bilateral. [Metatarsalgia is defined as pain and tenderness in the metatarsal region.  See Dorland's Illustrated Medical Dictionary 1145 (32nd ed. 2012).]  As foot pain is encompassed in the criteria for the ratings assigned, a separate rating under Code 5279 is not warranted.  See 38 C.F.R. §4.14.  

The Board has found the Veteran's descriptions of foot symptoms and limitations credible, and competent evidence.  However, comparing his descriptions to the schedular criteria does not establish that a higher rating is warranted.  

The Board has also considered whether referral of this claim for extraschedular consideration is indicated.  There is no objective evidence or allegation suggesting that the disability picture presented by the Veteran's service-connected bilateral foot disability is exceptional or that schedular criteria are inadequate.  The rating criteria reasonably describe and contemplate the symptoms and related functional impairment shown; there are no manifestations (or impairment) not contemplated by the schedular criteria.  Furthermore, a higher rating is available under the schedular criteria, but the criteria for a higher rating are not met. There is likewise no evidence of such factors as frequent hospitalizations for the disability or related marked (taking into account inability to wear boots) interference with employment.  Therefore, referral of these issues for consideration of an extraschedular rating is not necessary.   Thun v. Peake, 22 Vet. App. 111 (2008).   

The matter of entitlement to a total disability based on individual unemployability rating is not raised by the record as there is no indication that the Veteran is unemployed.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).   

As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt rule does not apply.  See 38 C.F.R. § 4.3; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).




ORDER

Ratings for right foot plantar fasciitis in excess of 10% (prior to July 8, 2014) and/or in excess of 20% (from that date) are denied.

Ratings for left foot plantar fasciitis in excess of 10% (prior to July 8, 2014) and/or in excess of 20% (that date) are denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


